19-13196-dsj            Doc 497    Filed 04/21/21 Entered 04/21/21 10:53:54                      Main Document
                                                Pg 1 of 2




COLE SCHOTZ P.C.
Michael D. Sirota
Ryan T. Jareck
Mark Tsukerman
Rebecca W. Hollander
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
(212) 752-8000
(212) 752-8393 Facsimile

Counsel to the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:

GEORGE WASHINGTON BRIDGE BUS                               Chapter 11
STATION DEVELOPMENT VENTURE
LLC,1                                                      Case No. 19-13196 (DSJ)

                                    Debtor.


                 NOTICE OF CANCELLATION OF APRIL 21, 2021 AUCTION

         PLEASE TAKE NOTICE that pursuant to that certain Order Granting Debtor’s

Supplemental Motion for an Order (I) Approving Stalking Horse Bidder, (II) Authorizing Bid

Protections, and (III) Granting Related Relief [Docket No. 490] (the “Bid Protections Order”)2

the Bid Deadline was April 20, 2021 at 4:00 p.m. EST.

         PLEASE TAKE FURTHER NOTICE that pursuant to the Bid Protections Order, an

Auction was scheduled, if required, for April 21, 2021 at 10:00 a.m. EST.



         1
           The last four digits of the debtor’s federal taxpayer identification number are 8685. The debtor’s business
address is 626 South State Street, Newton, Pennsylvania 18940.

         2
          Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Bid
Protections Order.



48036/0050-40603029v1
19-13196-dsj            Doc 497   Filed 04/21/21 Entered 04/21/21 10:53:54          Main Document
                                               Pg 2 of 2



         PLEASE TAKE FURTHER NOTICE that no bids were received prior to the Bid

Deadline.

         PLEASE TAKE FURTHER NOTICE that, in light of the fact that no bids were

received prior to the Bid Deadline, the Auction has been cancelled.


Dated: April 21, 2021                             COLE SCHOTZ P.C.
       New York, New York
                                                  By:      /s/ Rebecca W. Hollander
                                                        Michael D. Sirota
                                                        Ryan T. Jareck
                                                        Mark Tsukerman
                                                        Rebecca W. Hollander
                                                        1325 Avenue of the Americas, 19th Fl.
                                                        New York, New York 10019
                                                        Telephone: (212) 752-8000

                                                        Counsel to the Debtor and
                                                        Debtor in Possession




                                                 2
48036/0050-40603029v1
